FILED
                             NOT FOR PUBLICATION                              FEB 23 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MANOLITO DILAG,                                  No. 07-74147

               Petitioner,                        Agency No. A042-825-432

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Manolito Dilag, native and citizen of the Philippines, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision deeming his cancellation of removal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
application waived. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review

de novo questions of law. Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.

2005). We deny the petition for review.

       The agency properly determined that Dilag waived his application for

cancellation of removal where he failed to file it within the time limit set by the IJ.

See 8 C.F.R. § 1003.31(c) (authorizing the IJ to set filing deadlines and to deem

waived any application not filed by the deadline).

       Dilag’s remaining contentions are unavailing.

       PETITION FOR REVIEW DENIED.




LR/Research                                2                                     07-74147